Order, Supreme Court, New York County (Richard B. Lowe, III, J.), entered January 31, 2011, which, in an action alleging breach of a settlement agreement, granted plaintiffs motion for partial summary judgment on the issue of liability, unanimously affirmed, with costs.
The court properly determined the motion for summary judgment, although it was made more than 120 days after the filing of the note of issue. The motion was made pursuant to both a *557stipulation and the court’s own order, upon a showing of “good cause” (CPLR 3212 [a]; cf. Brill v City of New York, 2 NY3d 648, 651-652 [2004]). Concur — Andrias, J.P., Friedman, Sweeny, Renwick and Román, JJ.